I respectfully dissent.
During discovery, defendant's counsel informed plaintiff that defendant possessed a short videotape created by the manufacturer of the rail saw at issue herein. During plaintiff's testimony at trial, defendant's counsel asked to show the jury a videotape. The trial court asked plaintiff's counsel if he knew what the videotape contained. Plaintiff's counsel indicated that he did.
After the videotape was played, defendant's counsel began cross-examining plaintiff concerning the videotape. Defendant's counsel first questioned plaintiff about the size of the person who was operating the saw in the videotape. Defendant's counsel then asked if it would surprise plaintiff to learn that the operator of the saw in the videotape was a female. Defendant's counsel then revealed that the female operator was actually defendant's counsel's diminutive co-counsel.
At that point, plaintiff's counsel objected. The trial court sustained the objection, but plaintiff's counsel requested a sidebar conference. At the sidebar, plaintiff's counsel argued that the videotape was a trick. Plaintiff's counsel complained that he was never provided with this videotape during discovery, but, instead, was provided with a short manufacturer's videotape. Plaintiff's counsel claimed that he thought that defendant's counsel intended to show the jury the manufacturer's videotape. The trial court overruled this objection as being late and instructed the jury to disregard any evidence concerning who had been operating the saw in the videotape. Defendant's counsel then continued his cross-examination, using the videotape as demonstrative evidence of how the saw was to be operated.
The next day, prior to the taking of any further testimony, plaintiff's counsel requested that he be permitted to call defendant's counsel's co-counsel to the stand to be cross-examined concerning the contents of the videotape. The trial court then addressed defendant's counsel, stating:
  I happen to think, I personally find, that this is very disappointing, that Counsel and your firm would attempt to pursue this line in this manner. And I have no problem with you attempting to present a video of a person wearing safety gear, that may turn out to be a woman, to rebut the issue that Plaintiffs are raising that this is heavy, hard work, that you understood to be strong and muscular, and it's taxing on your back.
However, when you then use counsel to be that person in the video, and from what it appears, bring this tape in the morning of trial without Plaintiff's Counsel having the opportunity to see it in advance, that's when I really start to have a problem, because I think it's foreseeable that Plaintiff's Counsel would then want *Page 495 
to call [the co-counsel] to the stand to ask her how her back was, how that saw compared to the saw used at the Lake Terminal Railroad.
And once she gets on the witness stand and she is potentially a witness, I believe there is a strong probability, or at least a strong consideration, that [the co-counsel] has to withdraw from this case as she's a witness and can't be a witness and Counsel, and since she has to withdraw, her firm has to withdraw, and you're out, and then we're in a situation where we've got either a mistrial or lengthy delay until [defendant] gets a new law firm to represent them and completes this trial.
Nevertheless, after properly setting forth the dilemma created by defendant's counsel's misconduct ("we've got either a mistrial or lengthy delay"), the trial court avoided the issue altogether by simply denying plaintiff's request to call defendant's counsel's co-counsel as a witness and then denying plaintiff's subsequent request for a mistrial. Although I echo the trial court's sentiments regarding defendant's counsel's misconduct, I must disagree with the trial court's resolution of the dilemma created thereby.
First, there can be no doubt that the videotape at issue herein substantially damaged plaintiff's case. Plaintiff's entire case was based on how difficult it allegedly was to operate a particular rail saw. The videotape that was shown to the jury directly undermined that allegation. The videotape showed a small person easily operating a rail saw, and defendant's counsel's subsequent questions implied that the saw shown in the videotape was the same saw that allegedly injured plaintiff. Thus, the jury was confronted with a videotape purporting to show a small person easily operating the very same saw that plaintiff claimed was difficult to operate. This is just the type of simple, straightforward, down-to-earth evidence that leaves a strong impression on a jury.
Second, by denying plaintiff the opportunity to cross-examine defendant's counsel's co-counsel, the trial court denied the plaintiff any opportunity whatsoever to challenge the reliability of the demonstration portrayed in the videotape. Plaintiff should have been permitted to question someone concerning the set up of the rail saw shown in the video, whether the rail saw in the video was the same saw that allegedly injured plaintiff, whether the small person in the video set up the saw and did the cutting on her own, and whether the small person in the video injured herself in any way while filming the video. Thus, plaintiff was substantially prejudiced by his resulting inability to challenge the reliability of the demonstration.
Third, the trial court's curative instruction in this regard did nothing to cure the resulting prejudice. The trial court merely instructed the jury to disregard any evidence concerning the identity of the person in the video. However, the *Page 496 
fact that defendant's counsel's co-counsel was the operator in the video was irrelevant. Instead, the video was relevant and damaging because it showed a small person easily operating a saw that plaintiff (apparently, a big person) claimed was difficult to operate. The actual identity of that small person was irrelevant; the only facts that were relevant were that the person was small and was able to operate the saw with ease, unlike plaintiff.
Additionally, the trial court has created a new evidentiary loophole. An attorney who does not believe that demonstrative evidence can survive cross-examination unscathed can protect the evidence from attack by using co-counsel in the demonstration.
Although defendant's counsel argues that a reversal would only serve to punish his client for his own misconduct, an affirmance will only serve to punish plaintiff for defendant's counsel's misconduct. It seems to me that the former result is more equitable than the latter. As such, I would reverse and remand this case for a new trial, whereupon the defendant could either proceed with the videotape and a different attorney, or retain its current attorney for the retrial and not use the videotape.